Citation Nr: 0206492	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected allergic rhinitis.

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected history of chronic 
epididymitis, recurrent prostatitis, and status post excision 
of a left testicular cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to January 
1997.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
December 2000, the Board remanded this case to the RO for 
further development.  

In November 1997, VA received the veteran's application 
alleging entitlement to service connection for various 
disabilities, including right foot arthritis and mandible 
subluxation.  The August 1998 rating action reflects the 
characterization of the right foot claim as "sprained right 
ankle (claimed as arthritis, right foot)."  The notice of 
disagreement, received in August 1998, indicates the 
veteran's dissatisfaction with the rating assigned for his 
mandible disability and the denial of service connection for 
right foot arthritis.  At that time, the veteran amended his 
claim to include both feet.  The statement of the case, 
issued in May 1999, includes discussion of the right foot 
claim and the rating assigned for the mandible subluxation 
disability.  In a May 1999 rating action, service connection 
was established for bilateral hallux valgus.  

With respect to the increased rating claim for mandible 
subluxation, the Board acknowledges that a 20 percent 
evaluation is not the maximum rating available for this 
disability, and that the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993). 
However, it appears that the veteran has withdrawn his appeal 
of this issue as well as those concerning his right foot.  
The Board notes that 38 C.F.R. § 20.204(b) (2001) requires 
substantive appeals to be withdrawn in writing at any time 
before the Board promulgates a decision.  That is the case 
here, as the veteran's VA Form 9 reflects his expressed wish 
to pursue only those issues listed on the face of this 
decision.  Thus, those issues are not before the Board for 
appellate review.  

The Board is undertaking additional development on the issue 
of the evaluation of history of chronic epididymitis, 
recurrent prostatitis, and status post excision of a left 
testicular cyst, from February 1, 1997, pursuant to authority 
granted by 67 Fed. Reg. 3099-104 (January 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099-105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDING OF FACT

The veteran's service-connected allergic rhinitis is without 
polyps and manifested by complete obstruction on one side. 


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for allergic 
rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.31, 4.97, 
Diagnostic Codes 6522, 6523, 6524 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified in 
pertinent part at 38 C.F.R. § 3.102, 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reflect the diagnosis and 
treatment of allergic rhinitis.  In November 1997, VA 
received the veteran's application for compensation and 
pension, alleging entitlement to service connection for a 
number of disabilities, including a postnasal condition.  

Pursuant to his application, a VA examination was conducted 
in January 1998.  On the general medical examination, the 
veteran noted that he treats his sinus congestion with 
Flonase, and that his nasal congestion is chronic. 

On the sinus examination, the veteran complained of postnasal 
drip and intermittent nasal obstruction on a daily basis 
throughout the year.  Reportedly, seasonal changes do not 
exacerbate the condition.  He denied having any facial pain, 
fever, or chills.  His only visual complaints consisted of 
watery eyes, which the examiner found present along with the 
other symptoms.  The veteran reportedly tried Vaconase, 
Flonase, Claritin and other over-the-counter medications with 
poor response.  He denied any previous sinus or nasal surgery 
and has found his symptoms "extremely disturbing and 
debilitating" which was affecting his work.  

The examiner observed that "[h]e appeared well but with an 
obviously dripping nose."  The oropharynx was clear and the 
examination of the neck did not reveal adenopathy or masses.  
His mucosa was moderately congested and pale in appearance.  
The examiner reported that "[t]here was no purulence but 
clear rhinorrhea was copiously present."  The osteomeatal 
complexes bilaterally were not visualized.  The examiner 
noticed nasal septal deviation to the left and several septal 
spurs at various parts.  Masses and polyps were not seen.  
Examination of the ears and tympanic membranes bilaterally 
were pearly white and mobile.  The examination of the larynx 
revealed normal true vocal cord mobility bilaterally with no 
masses.  The face was not tender.  With regard to the eyes, 
pupils were equal and reactive to light, extraocular 
movements were intact and vision was intact.  The examiner 
diagnosed "allergic rhinitis" and opined that it was 
difficult to link the complaints to the veteran's service.  

The RO issued a rating decision in August 1998.  Service 
connection was established for allergic rhinitis, and rated 
as 0 percent disabling, effective February 1, 1997. 

A VA compensation and pension examination was conducted in 
March 2001.  The veteran presented with complaints of 
postnasal drip and symptoms consistent with allergic 
rhinitis.  He reported having used Entex, Sudafed, Nasonex, 
and Claritin, and found "that the Nasonex helps, but it 
eventually causes him to have some burning sensation in his 
nasal vestibule."  He reportedly had taken Claritin, and 
found that "it helps quite a bit."  The veteran's rhinitis 
symptoms reportedly consist of burning eyes, nasal discharge, 
and sneezing.  He has a negative history of sinus infections, 
surgery and trauma.  In the past, the veteran was tested for 
allergies, but he did not test positive for any specific 
allergen.  The condition reportedly does not interfere with 
the veteran's ability to work.  He was not having problems 
with purulent discharge, but on occasion has problems 
breathing through his nose.  

On examination, the septum was straight, except for a right-
sided septal spur.  There was no mass or lesion in the nose.  
The oral cavity and oropharynx did not have any masses or 
lesions.  The flexible fiberoptic laryngoscopy was performed 
and showed bilaterally mobile true vocal cords and no other 
masses or lesions.  The neck did not have any 
lymphadenopathy.  The sinuses were not tender.  The examiner 
determined that the symptoms are consistent with allergic 
rhinitis, and commented that such symptoms have been well 
treated with medication. 

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Regulations 
implementing the Veterans Claims Assistance Act of 2000 are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  It 
has not been indicated that Social Security Administration 
and vocational rehabilitation records need to be obtained.  
Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  Furthermore, the 
supplemental statement of the case issued in November 2001, 
reflects a recitation of the VCAA.  Also, by letter of 
February 2002, the veteran was informed of all steps 
completed as directed in the Board's remand of December 2000, 
and was provided information regarding the submission of 
additional evidence.  A response to the correspondence is not 
of record.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board recognizes that both disability at 
issue is rated 0 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, which does not provide for a 0 percent 
rating.  Under the provisions of 38 C.F.R. § 4.31 (2001), 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 

In this case, the veteran is in disagreement with the initial 
rating assigned for his allergic rhinitis.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating for the disability, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Based upon a review of the evidence, the 
Board finds that at no time since February 1, 1997, has there 
ever been evidence of disabling effects related to the 
disability at issue which would warrant assigning a staged 
rating.  Hence, a staged rating for a portion of the term in 
question is not warranted. 

Service connection is in effect for allergic rhinitis, rated 
as 0 percent disabling under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2001).  Diagnostic Code 6522 
contemplates allergic or vasomotor rhinitis.  A compensable 
rating of 10 percent rating is assigned for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A maximum rating of 30 percent is assigned for 
allergic rhinitis with polyps.  

In this case, the veteran has been diagnosed with allergic 
rhinitis.  The evidence of record reflects the veteran's 
specific complaints of chronic sinus congestion, postnasal 
drip, intermittent nasal obstruction, watery and burning 
eyes, nasal discharge, sneezing, and poor response to 
medications.  

With regard to the rating criteria, the Board finds that the 
criterion of "without polyps" has been met with respect to 
a 10 percent rating, and that the criterion of "polyps" for 
a 30 percent rating has not been satisfied.  Other than the 
service medical records, the clinical findings consist of the 
VA examination findings recorded in 1998 and 2001.  In 1998, 
the examiner specifically noted that masses and polyps were 
not seen.  Furthermore, in 2001, the examiner did not find 
any masses or lesions.  Therefore, it is reasonable to 
conclude that the veteran's allergic rhinitis is "without 
polyps," and meets the criterion for a 10 percent rating and 
does not present a question as to which rating should be 
applied with regard to the assignment of a 30 percent rating 
under Diagnostic Code 6522.  38 C.F.R. § 4.7 (2001).  

Evidently, the record reflects the veteran's complaints of 
nasal congestion and intermittent nasal obstruction.  In 
fact, in his substantive appeal, the veteran specifically 
argued that "I don't have 50% blockage I have 100% blockage 
that alternates between each nasal passage."  Also, the VA 
examination reports of record reflect his consistent 
complaints of nasal congestion and difficulty breathing 
through his nose.  Generally, where the issue is factual in 
nature, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, in 
this case, the veteran's lay statement is sufficient to show 
blockage.  Moreover, the clinical findings of record are 
consistent with the veteran's reported complaints.  

On examination of 1998, the examiner noticed nasal septal 
deviation to the left and several septal spurs at various 
parts, as well as moderately congested mucosa.  On 
examination in 2001, the examiner found that the septum was 
straight with the exception of a right-sided septal spur.  
Clearly, this supports the veteran's statement regarding 
complete blockage that alternates between the right and left 
sides.  Therefore, the evidence demonstrates that the 
criterion of "complete obstruction on one side" under 
Diagnostic Code 6522 has been met.  As the criteria for a 10 
percent rating have been met, the appeal is granted.  For the 
reasons stated above, the sole criterion for a 30 percent 
rating under Diagnostic Code 6522 has not been met. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6522, do not provide a basis to assign an evaluation higher 
than the 10 percent rating assigned by this decision.  

Diagnostic Code 6523 contemplates bacterial rhinitis, and a 
50 percent rating is assigned when there is rhinoscleroma.  A 
20 percent rating is assigned under Diagnostic Code 6524 for 
granulomatous rhinitis when there are other types of 
granulomatous infection.  

Here, the clinical findings do not show, and the veteran has 
not alleged that he suffers from bacterial rhinitis or 
granulomatous rhinitis.  Furthermore, the evidence of record 
is void of reported clinical findings and complaints 
indicating the manifestation of rhinoscleroma or 
granulomatous infection.  As stated, the evidence of record 
reflects the veteran's specific complaints of chronic sinus 
congestion, postnasal drip, intermittent nasal obstruction, 
watery and burning eyes, nasal discharge, sneezing, and poor 
response to medications.  As determined above in assigning a 
10 percent rating under Diagnostic Code 6522, the veteran's 
specified complaints are consistent with the clinical 
findings of record.  Therefore, the evidence does not show 
that the application of the criteria used to rate bacterial 
rhinitis or granulomatous rhinitis would be appropriate in 
this case.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 10 percent rating is warranted for 
allergic rhinitis, therefore the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case.  


ORDER

A rating of 10 percent for allergic rhinitis from February 1, 
1997 has been established, and the appeal is granted subject 
to regulations applicable to the payment of monetary 
benefits.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

